Citation Nr: 0603419	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  03-26 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and a friend



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had recognized guerilla service from April 1945 
to November 1945 and he had service with the regular 
Philippine Army from November 1945 to June 1946.  The 
appellant seeks benefits as his surviving spouse.  

This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from an August 2002 RO 
rating decision which denied service connection for the cause 
of the veteran's death.  In October 2003, the Board remanded 
this appeal for further development, to include scheduling 
the appellant for a Travel Board hearing.  In June 2005, the 
appellant testified at a Travel Board hearing at the RO.  A 
December 2005 motion to advance the case on the Board's 
docket was granted by the Board in January 2006.  


FINDINGS OF FACT

1.  All requisite notices and assistance to the appellant 
have been provided, and all evidence necessary for 
adjudication of the claim has been obtained.  

2.  The veteran died in January 2000.  The death certificate 
lists the immediate cause of death as respiratory arrest and 
the antecedent cause of death as pulmonary tuberculosis, far 
advanced.  These disorders began many years after service and 
were not caused by any incident of service.  

3.  During the veteran's lifetime, service connection was 
established for a left wrist disability (residuals of a 
fracture of the distal third of the radius, rated 10 percent) 
and for malaria (rated 0 percent).  The established service 
connection disorders did not play a role in his death.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.312 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it must contribute substantially or materially; it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection will be presumed for certain 
chronic diseases, including organic heart disease and 
arteriosclerosis, if manifest to a compensable degree within 
the year after service.  Service connection will be presumed 
for tuberculosis if manifest to a degree of 10 percent or 
more within three years of active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.309.  

The veteran had recognized guerilla service from April 1945 
to November 1945 and he had service with the regular 
Philippine Army from November 1945 to June 1946.  

His service medical records show no complaints of or 
treatment for pulmonary tuberculosis or for any other 
respiratory problems.  The service medical records do 
indicate that he was treated for a left wrist injury and for 
malaria.  

Post-service private, treatment records show treatment for 
disorders including variously diagnosed respiratory problems 
such as pulmonary tuberculosis.  

A December 1997 X-ray report, as to the veteran's chest, from 
the De Vera's X-ray and Ultrasound Center, Inc., related a 
conclusion that included pulmonary tuberculosis, right upper 
lobe, with signs of cicatrization; right basal pneumonitis; 
and the need to consider a pulmonary mass in the right lower 
lung.  

A December 1997 private report from C F. Espiritu, M.D., 
noted that the veteran had been diagnosed with disorders 
including an acute peptic ulcer; concomitant pulmonary 
tuberculosis, right upper lobe, with signs of cicatrization; 
right basal pneumonitis; a pulmonary mass, right lower lung; 
and primary AV block, heart.  Dr. Espiritu indicated that the 
veteran had complaints including epigastric pain, nausea and 
vomiting, easy fatigability, chest pain, and a non-productive 
cough.  

A July 1999 treatment entry from Dr. Espiritu noted that the 
veteran had pneumonia in the right lower lobe and a nodular 
density in the right upper lobe, possibly Koch's in etiology.  
An August 1999 statement from Dr. Espiritu referred to 
disorders including pneumonia, right lobe; a nodular density, 
right upper lobe, Koch's, lungs; and first degree AV Block, 
as well as secondary anemia.  It was reported that the 
veteran was weak and that he needed medications for his heart 
and lung problems.  

An October 1999 treatment report from Fernando Ty, M.D., 
noted that the veteran was seen for a productive cough and 
joint pain of the left arm.  The diagnoses included 
pneumonia; pulmonary tuberculosis, Koch's; and rheumatoid 
arthritis.  Subsequent treatment entries dated from November 
1999 to December 1999 related diagnoses including pneumonia, 
rheumatoid arthritis, and pulmonary tuberculosis, far 
advanced.  

A January 2000 treatment report from the Republic of the 
Philippines Department of Health, Veterans Regional Hospital, 
noted that the veteran was admitted with a chief complaint of 
a cough.  The admitting diagnosis was Koch's pneumonia.  
There was a notation that the veteran died.  A January 2000 
admission and discharge record related a principle diagnosis 
that included pulmonary tuberculosis, far advanced.  

The veteran died in January 2000.  The certificate of death 
lists the immediate cause of death as respiratory arrest and 
the antecedent cause of death as pulmonary tuberculosis, far 
advanced.  

At the time of his death, the veteran was service-connected 
for a left wrist disability (residuals of a fracture of the 
distal third of the radius, rated 10 percent) and for malaria 
(rated 0 percent).  

A September 2001 statement from Dr. Espiritu noted that the 
veteran was seen in July 1999 for complaints of an on and off 
fever, cough, difficulty breathing, and chest pain and that 
he was referred for an X-ray.  It was noted that the X-ray 
report included remarks that the veteran had pneumonia of the 
right lower lobe and a nodular density of the right lower 
lobe, Koch's.  Dr. Espiritu stated that the veteran was also 
treated in July 1979 for AV block with marked anemia, 
secondary.  Dr. Espiritu further noted that the veteran was 
seen in August 1999 for complaints including abdominal and 
back pain, headaches, dizziness, and a cough for two months.  
It was reported that the veteran was given pulmonary 
tuberculosis, short course therapy for two months.  A 
February 2003 statement from Dr. Espiritu reported 
essentially the same information.  Dr. Espiritu provided an 
additional notation that it manifested as an aggravation and 
that later it became severe.  

A June 2003 statement from Fernando Ty, M.D., reported that 
he saw the veteran beginning in October 1999 because of a 
high fever and a productive cough with joint pain in the left 
arm.  Dr. Ty noted that the veteran had a history of an old 
fracture of the left forearm and that a July 1999 chest X-ray 
performed in July 1999 had shown 1st degree AV block, 
pulmonary tuberculosis, and pneumonia.  Dr. Ty indicated that 
his diagnoses were pulmonary tuberculosis, far advanced; 
pneumonia; and rheumatoid arthritis of the left arm and foot.  

July 2004 lay statements from two friends of the veteran 
indicated that they knew that he had a left wrist injury in 
service and that he suffered from other illnesses, including 
malaria, pulmonary tuberculosis, and a swollen arm related to 
his fracture.  The lay statements indicated that the 
veteran's swollen arm was one of the causes of his death.  

There is no medical evidence of any respiratory problems, 
including pulmonary tuberculosis, during the veteran's period 
of service or for decades after service.  The medical 
evidence does not suggest that any such disorders were 
related to any incident of service.  

The appellant essentially contends that the veteran either 
incurred tuberculosis during service and that disorder caused 
his death or that his service-connected left wrist disability 
and malaria weakened him to the extent that he incurred the 
tuberculosis that caused his death.  However, there is no 
competent evidence of record that shows that the veteran had 
any respiratory disorders during service, or that he had 
tuberculosis during service or within three years following 
separation from service (as required for presumptive service 
connection).  Furthermore, there is no competent evidence of 
record showing that the disorders that resulted in the 
veteran's death, respiratory arrest and pulmonary 
tuberculosis, far advanced, were incurred in or aggravated by 
service or were proximately due to or the result of any 
disease or injury incurred in or aggravated by service.  
There is also no competent evidence that the service-
connected left wrist disability or malaria played any role in 
his death.  

The Board has considered the appellant's contentions.  
However, the appellant as a layman, is not competent to give 
a medical opinion on the diagnosis or etiology of a 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  The July 2004 lay statements 
are also not competent evidence.  

The weight of the credible evidence demonstrates that 
conditions involved in the veteran's death occurred many 
years after service and were not caused by any incident of 
service.  The fatal conditions were not incurred in or 
aggravated by service, and they were not service-connected.  
The service-connected left wrist disability and malaria 
played no role in his death.  A disability incurred in or 
aggravated by service did not cause or contribute to the 
veteran's death, and thus there is no basis for service 
connection for the cause of the veteran's death.  The 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  



Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence August 2001, a 
rating decision in August 2002, a rating decision in February 
2003, correspondence in August 2003, a statement of the case 
in August 2003, a supplemental statement of the case in 
September 2003, correspondence in March 2004, and a 
supplemental statement of the case in August 2004.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant evidence has been obtained, and VA 
has notified the appellant of any evidence that could not be 
obtained.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


